Citation Nr: 1604211	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  08-04 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for lumbosacral strain.

2. Entitlement to a compensable evaluation for left knee strain prior to November 18, 2010, and in excess of 10 percent thereafter.

3. Entitlement to a compensable evaluation for degenerative joint disease of the right knee prior to November 18, 2010, and in excess of 10 percent from November 18, 2010, to April 3, 2015, and 20 percent thereafter.

4. Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU) prior to June 11, 2010.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from June 1979 to October 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before a VA Decision Review Officer (DRO) in May 2007, and before the Board in June 2010, both hearings conducted at the RO.  Transcripts of these hearings are of record.

This case was brought before the Board in September 2010, at which time the claim was remanded to the Agency of Original Jurisdiction (AOJ) for further development.


FINDINGS OF FACT

1. Prior to April 3, 2015, the Veteran's lumbosacral strain was not manifested by flexion limited to 60 degrees or less, muscle spasm, guarding, or ankylosis, nor is there evidence of neurological impairment.

2. As of April 3, 2015, the Veteran's lumbosacral strain is manifest by flexion limited by pain to 40 degrees of motion; there is no evidence of ankylosis or neurological impairment.

3. The Veteran's left knee is not manifest by compensable range of motion at any point during the appeal period, nor does it result in instability, subluxation, or impairment of the tibia, fibula, or meniscus.

4. The Veteran's right knee was not manifested by compensable limitation of flexion or extension, nor does it result in instability, subluxation, or impairment of the tibia, fibula, or meniscus prior to April 3, 2015.  As of this date, extension is limited to 15 degrees with evidence of slight instability of the knee joint.

5. Prior to June 11, 2010, the Veteran's combined disability evaluation was 10 percent.  He did not meet the schedular criteria for TDIU during this period, and the competent evidence does not demonstrate that his service-connected disabilities alone rendered him unable to obtain and retain substantially gainful employment during this period.


CONCLUSIONS OF LAW

1. Prior to April 3, 2015, the criteria for an evaluation in excess of 10 percent for lumbosacral strain have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Code 5237, General Rating Formula for Diseases and Injuries of the Spine (2015).

2. As of April 3, 2015, the criteria for an evaluation of 20 percent, but not greater, for lumbosacral strain have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Code 5237, General Rating Formula for Diseases and Injuries of the Spine (2015).

3. The criteria for an increased evaluation for left knee strain have not been met at any point during the appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Codes 5260 and 5261 (2015).

4. The criteria for an increased evaluation for degenerative joint disease of the right knee have not been met at any point during the appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Codes 5257, 5260 and 5261 (2015).

5. Prior to June 11, 2010, the criteria for entitlement to TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
  
When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
  
The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 
  
VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).
  
Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded multiple VA examinations to address the current severity of his bilateral knee and lumbar spine disabilities.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2015); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002).  These VA examinations are adequate for the purposes of the instant appeal, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an adequate discussion of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
    
The instant appeal has been previously remanded in September 2010.  There has been substantial compliance with the Board's remand directives, and adjudication of the appeal may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Finally, as noted above, the Veteran was provided a hearing before a VA DRO and the Board in May 2007 and June 2010, respectively.  The Board finds that both the DRO and the undersigned Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and adjudication of the Veteran's appeal may proceed.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).
  
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.

Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  With any form of arthritis, painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

Lumbar Spine

The Veteran's lumbar spine disability has been evaluated as 10 percent disabling throughout the appeal period, under 38 C.F.R. § 4.71a, Diagnostic Code 5237, pertaining to lumbosacral strain.  He asserts a higher evaluation is warranted throughout the appeal period.

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine warrants a 100 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.

Forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine, warrants a 40 percent rating.

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  A 20 percent rating is the highest award possible for combined range of motion.

Finally, forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height, warrants a 10 percent rating.

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Turning to the record, the Board notes that at a February 2007 VA examination the Veteran reported daily back pain radiating into both lower extremities.  He reported he did limited work at home, but has difficulty with endurance and was easily fatigued.  Upon examination, he had straightening of the lumbar lordosis with no tenderness on palpation.  He exhibited 80 degrees of flexion, 20 degrees of lateral flexion bilaterally, and 30 degrees of rotation without pain.  He had negative straight leg signs bilaterally without loss of pinprick to the thighs, legs, or feet.  There was no change in range of motion coordination, fatigue, endurance, or pain level following repetitive motion.

At a November 2010 VA examination, the Veteran reported lower back pain with weekly moderate flare-ups, leading to increased pain and decreased mobility.  There was no history of bowel, bladder or erectile impairment, nor was there evidence of guarding or spasms.  Range of motion testing revealed flexion to 90 degrees, extension to 30 degrees, lateral flexion to 45 degrees bilaterally, and lateral rotation to 30 degrees bilaterally without additional loss of motion following repetitive use.  Reflex exams were normal, as were sensory and motor exam findings.  

Finally, at an April 2015 VA examination, the Veteran reported pain which increased with trunk twisting and forward bending.  He denied any numbness/tingling with the back pain.  He stated he avoided standing or sitting, but otherwise remained functional in activities of daily living in self-care and still drove independently.  He also reported remaining sexually active.  Range of motion testing revealed flexion limited to 75 degrees, extension limited to 5 degrees, lateral flexion limited to 20 degrees bilaterally, left lateral rotation limited to 25 degrees, and right lateral rotation to 30 degrees.  The VA examiner noted that forward flexion was further limited by pain with repeated use over a period of time to 40 to 75 degrees.  There were spasms and guarding present, but not resulting in an abnormal gait or spinal contour.  Sensory exams were normal and there were no signs or symptoms due to radiculopathy.

In light of the evidence outlined above, as well as that found in the Veteran's claims folder, the Board finds that an evaluation greater than 10 percent is not warranted prior to April 3, 2015, as there is no competent evidence of lumbar flexion limited to 60 degrees or less, nor is there evidence of muscle spasm or guarding.  Despite the Veteran's subjective reports of shooting pain at the February 2007 VA examination, there is no objective evidence of radiculopathy, and these subjective symptoms did not persist at the November 2010 examination.  Finally, even though the Veteran reported significant incapacitating episodes, even were there to be such episodes which meet the regulatory definition, there is no evidence of intervertebral disc syndrome (IVDS); thus, the regulations pertaining to IVDS which contemplate incapacitating episodes are not applicable.

However, resolving all doubt in the Veteran's favor, the Board finds that an evaluation of 20 percent, but not greater, is warranted as of April 3, 2015.  The VA examination performed on this date indicates flexion of the lumbar spine is limited by pain with repetitive use over a period of time to 40 to 75 degrees.  Affording the Veteran the benefit of the doubt, the Board will consider the Veteran's functional range of flexion to be 40 degrees, thus warranting a 20 percent evaluation under the General Rating Formula.  However, there is no evidence of ankylosis warranting a higher evaluation.

The Board acknowledges the Veteran's complaints of pain through his ranges of motion.  However, the objective evidence of record indicates such pain does not limit the Veteran's functional range of motion of the lumbar spine beyond that discussed above at any point during the appeal period.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) ("pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.").

Finally, the Board has also considered whether a separate evaluation for neurological disability is warranted.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  However, there are no objective findings of radiculopathy, or bowel, bladder or sexual impairment due to the Veteran's service-connected lumbar spine disability.  Therefore, additional evaluations for neurological manifestations are not warranted.

The Veteran is not entitled to an evaluation in excess of 10 percent for his lumbar spine disability at any point prior to April 3, 2015.  As a preponderance of the evidence is against an increased evaluation during this stage of the appeal, the benefit of the doubt rule does not apply to this stage of the appeal, and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, resolving doubt in the Veteran's favor, the Board finds a 20 percent evaluation is warranted as of April 3, 2015, based on functional forward flexion limited to 40 degrees of motion.

Bilateral Knees

The Veteran's right knee disability has been evaluated by the RO as noncompensable prior to November 18, 2010, 10 percent from November 18, 2010, to April 3, 2015, and 20 percent thereafter.  His left knee has been evaluated as noncompensable prior to November 18, 2010, and 10 percent thereafter.  He asserts that an increased evaluation is warranted for both knees throughout the appeal period.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee, and assigns a 10 percent disabling for a slight impairment, 20 percent disabling for a moderate impairment, and 30 percent disabling for a severe impairment.  Diagnostic Code 5257 is not predicated on loss of range of motion. See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Under Diagnostic Code 5260, a noncompensable rating is assigned when flexion of the leg is limited to 60 degrees; a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a noncompensable rating is assigned when extension of the leg is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same knee joint.  See VAOPGCPREC 9-2004.  Additionally, VAOPGCPREC 23-97 held that a claimant who has both arthritis and instability of the knee may receive two separate disability ratings under Diagnostic Codes 5003-5010 and Diagnostic Code 5257 (or under Diagnostic Codes 5258-9) without violating the prohibition of pyramiding of ratings.  It was specified that, for a knee disorder already rated under Diagnostic Code 5257, a claimant would have additional disability justifying a separate rating if there is limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261.

Finally, the normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Having reviewed the evidence of record, the Board finds that an increased evaluation is not warranted at any stage during the appeal based on limitation of motion, instability/subluxation or impairment of the tibia or fibula.  See Hart, supra.  

At a February 2007 VA examination, the Veteran reported daily knee pain increased by repetitive motion and walking.  On physical examination, the Veteran exhibited 80 degrees of active flexion bilaterally without joint line tenderness, effusion or crepitation.  The cruciate and collateral ligaments were intact.  The examiner specifically found there to be no further restriction to motion due to repetitive motion, pain, coordination, endurance or fatigue.  Radiological testing was negative for any abnormalities (including arthritis), and a diagnosis of bilateral knee strain was rendered.  

At a November 2010 VA examination, the Veteran reported intermittent pain which responded fairly to treatment.  Range of motion testing revealed flexion to 140 degrees and full extension to zero degrees bilaterally.  While there was objective evidence of pain following repetitive motion, there was not additional functional limitation of motion following repetitive motion testing.  Even though the Veteran subjectively reported his right knee gave way, the VA examiner specifically found there to be no symptoms of instability, dislocation or subluxation bilaterally.  Based on this examination, the RO awarded a 10 percent evaluation bilaterally.

Finally, at an April 2015 VA examination, the Veteran reported an increase in severity of his bilateral knee disability since his last examination.  He reported pain increased with prolonged walking and both knees clicked and swelled at times.  He also reported that his wife occasionally helped him put on his pants and assisted him in showering below the knees when he had difficulty bending due to pain, but he was otherwise independently functional in dressing and toiletry, and continued to drive his automatic vehicle.  Range of motion testing revealed flexion to 90 degrees and extension limited to 10 degrees, further limited by pain following repetitive use to 70 and 15 degrees, respectively.  Testing of the left knee revealed flexion to 120 degrees with full extension to zero degrees.  Following repetitive testing, flexion was additionally limited to 105 degrees.  Joint stability testing revealed slight instability of the right knee and no instability of the left.  There was no other impairment of the tibia, fibula or meniscus.  Based on this examination, the RO awarded a 20 percent evaluation for the right knee based on limitation of extension, and a separate 10 percent evaluation for instability.  The evaluation assigned to the left knee was unchanged.

Finally, the Board has reviewed the Veteran's VA treatment records generated through the appeal period.  However, there is no medical evidence of ranges of motion or instability of the knee joints, or impairment of the tibia, fibula or meniscus, beyond that found by the VA examinations discussed above.  Further, there is no x-ray evidence of arthritis of the knees prior to the November 2010 VA examination, which would also warrant an increased evaluation at the earlier stage of the appeal.  The Board acknowledges the Veteran's complaints of pain through his ranges of motion.  However, the objective evidence of record indicates such pain does not limit the Veteran's functional range of motion of the knees to levels so severe as to warrant an increased evaluation at any point during the appeal period.  See Mitchell, 25 Vet. App. 32.

In light of the above, the Board finds that the Veteran is not entitled to an increased or separate evaluation for either his service-connected left or knee disability beyond those assigned by the RO at any point during the appeal period.  The Veteran's left knee is not manifest by compensable range of motion at any point during the appeal period, nor does it result in instability, subluxation, or impairment of the tibia, fibula, or meniscus.  Additionally, the Veteran's right knee was not manifested by compensable limitation of flexion or extension, nor does it result in instability, subluxation, or impairment of the tibia, fibula, or meniscus prior to April 3, 2015.  As of this date, extension is limited to 15 degrees with evidence of slight instability of the knee joint. 

The Board has considered whether the benefit of the doubt rule applies to this portion of the appeal.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  As a preponderance of the evidence is against an increased evaluation at any point during the appeal period this rule does not apply and the claim must be denied.

Additional Considerations

As a final note, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  The symptoms associated with the Veteran's lumbar spine and bilateral knee disabilities, including subjective complaints of pain with objective evidence of some limited motion, are contemplated by the rating criteria.  The medical evidence fails to show anything unique or unusual about the Veteran's condition that would render the schedular criteria inadequate.  Further, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Referral for consideration of an extraschedular rating is not warranted either based on symptoms related to the Veteran's service-connected lumbar spine or bilateral knee disabilities, or on a disability that can be attributed only to the combined effect of multiple conditions.  See Thun v. Peake, 22 Vet. App. 111 (2008); see also Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

TDIU Prior to June 11, 2010

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  When considering whether the Veteran's disabilities meets this requirement, disabilities resulting from a common etiology or single accident will be considered as one disability.  Id.

Prior to June 11, 2010, the Veteran's only compensable evaluation was 10 percent for lumbar strain; all other disabilities for which service connection had been granted were evaluated as noncompensable throughout this time.  As such, the claim of entitlement to TDIU on a schedular basis prior to June 11, 2010, must be denied.

The Board has considered whether referral for consideration of TDIU on an extraschedular basis is warranted.  See 38 C.F.R. § 4.16(b).  However, the competent evidence of record does not indicate the Veteran was unemployable during this period due solely to his service-connected disabilities.  While the Veteran was unemployed, the record indicates the Veteran's service-connected disabilities alone were then not of such severity as to render the Veteran unable to maintain gainful employment.  For example, in August 2004, the Veteran's physician reported the Veteran would probably miss more than three days of work per month due to subjective symptoms of headaches, joint aches and pain, and numbness of the left upper extremity.  The Board observes that service connection for headaches and numbness of the left upper extremity has not been awarded.  As such, the Board finds that criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 4.16(b) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1996).



ORDER

An increased evaluation for lumbosacral strain prior to April 3, 2015, is denied.

An evaluation of 20 percent, but not greater, for lumbosacral strain is granted as of April 3, 2015, is allowed, subject to the regulations governing the award of monetary benefits.

An increased evaluation for left knee strain is denied.

An increased evaluation for right knee strain is denied.

Entitlement to a TDIU prior to June 11, 2010, is denied.





____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


